Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 Status of Objections and Rejections
2.	All outstanding objections and rejections mailed in the Final Office action of September 2, 2020 are withdrawn in light of Applicant’s response filed February 2, 2021 and upon further consideration by the examiner.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Roger Browdy on May 10, 2021.
In the claims:
Claims 34, 38-43, 45-46 and 54-55 are cancelled.
Conclusions
4.	Claims 47-53, 56 and 57 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663